DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Fig. 2 includes a reference numeral (38) that does not have a lead line. It is unclear what the reference numeral 38 is referring to in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 1 is objected to because of the following informalities:  
For grammatical reasons it is believed claim 1 should read as follows:
“…a plurality of channels…; and
at least one pump…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. (US Patent Application Publication 2008/0047836) in view of Pham et al. (US Patent Application Publication 2003/0039591).
Regarding claim 1, Strand et al. discloses an assembly (10) (para. 31) (Figs. 1-2, sheets 1-2 of 12) (reads on a tissue culture platform, as the assembly is configured to handle cells and organelles, see para. 47-52, and is therefore fully capable of culturing tissue) comprising:
a first plate (called substrate) (12) (para. 31) (Fig. 2);

a plurality of chambers (21) coupled to the first plate (12) and enclosed within the enclosed volume (para. 31-34, 39, 44) (Fig. 2);
a plurality of channels (16) enclosed within the enclosed volume and connecting the plurality of chambers to allow flow of media therebetween (para. 31-34, 39) (Figs. 1-2); and
at least one pump integrated with the first plate (called substrate) (para. 53) (therefore, the at last one pump is enclosed within the enclosed volume along with plate 12, see para. 39 and Figs. 1-2), wherein the at least one pump facilitates the flow of media between the plurality of chambers and regulating a directionality of the flow of media between the plurality of chambers (para. 53).
Strand et al. is silent as to the assembly having standard microplate dimensions (see para. 52-54 of the specification of the instant application for guidance as to the meaning of standard microplate dimensions).
However, Strand et al. discloses that the dimensions of the assembly are not particularly limited and discloses general ranges for the dimensions of the assembly (e.g., the aforementioned substrate may be about 3.5” x 8.5”, 3.25” x 4.75”, etc.) (para. 36). Strand et al. also discloses that the assembly is a laboratory device for biochemical applications (para. 2, 47-52).
Pham et al. discloses that it is advantageous to form platforms for biochemical applications to have standard microplate dimensions because such platforms would be compatible with robotics and other instrumentation known in the art (para. 4-6, 23).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the assembly disclosed by Strand et al. to have standard microplate dimensions, as Pham et al. discloses that it was known in the art to dimension a platform in such a manner to render it compatible with robotics and other known instrumentation, and the skilled 
Regarding claim 3, Strand et al. discloses wherein the plurality of chambers includes at least one chamber configured to contain a volume of fluid (para. 44). 
As to the limitation of the plurality of chambers including at least one donor chamber configured to contain a volume of culture media, this limitation is a recitation of intended use of the chambers and has therefore been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). Strand et al. meets the limitation of at least one donor chamber as claimed, because a user could use culture media as the fluid contained by at least one of the plurality of chambers thereby arriving at the at least one donor chamber.
Strand et al. discloses wherein each chamber (including the at least one donor chamber) is in fluid communication with a channel so as to communicate with other chambers (para. 31-34) (Figs. 1-2) (therefore the at least one donor chamber is understood to necessarily comprise an outlet port configured to allow the flow of media from the at least one donor chamber to one or more of the plurality of chambers via one or more of the plurality of channels) and facilitated by the at least one pump (para. 53). 
Regarding claim 4, Strand et al. discloses wherein the plurality of chambers includes at least one chamber configured to contain a volume of fluid (para. 44). 
As to the limitation of the plurality of chambers including at least one waste chamber configured to contain a volume of culture media, this limitation is a recitation of intended use of the chambers and has therefore been given appropriate patentable weight. Strand et al. meets the limitation of at least 
Strand et al. discloses wherein each chamber (including the at least one waste chamber) is in fluid communication with a channel so as to communicate with other chambers (para. 31-34) (Figs. 1-2) (therefore the at least one donor chamber is understood to necessarily comprise an inlet port configured to receive media from one or more of the plurality of chambers via one or more of the plurality of channels) and facilitated by the at least one pump (para. 53). 
Regarding claim 6, Strand et al. discloses wherein the first plate comprises a plurality of recesses (20) formed therein that couple the plurality of chambers to the first plate (para. 31, 34) (Fig. 2).
Regarding claim 7, Strand et al. discloses wherein the plurality of channels comprise sections of tubing (para. 33) (Fig. 1).
Regarding claim 8, Strand et al. discloses wherein the plurality of channels comprise microfluidic channels formed in the first plate (para. 33) (Fig. 1). 
Regarding claim 9, Strand et al. discloses wherein chambers of the plurality of chambers (21) may be removed and/or remounted to create a desired media flow-path through and between the plurality of chambers (reads on the plurality of chambers being selectively connected in the manner claimed) (para. 43). 
Regarding claim 10, Strand et al. discloses the at least one pump, as set forth above, and a channel of the plurality of channels connecting a pair of the plurality of chambers (para. 34).
Strand et al. does not expressly teach the at least one pump being positioned along the channel connecting the pair of chambers.
However, Strand et al. discloses that the at least one pump is configured to control of fluid through the first plate (para. 53). Furthermore, it has been held that the rearrangement of parts of a 
It would have been obvious to one of ordinary skill in the art to arrange the at least one pump along the channel connecting the pair of chambers so as to provide control of fluid flow between the pair of chambers. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. (US Patent Application Publication 2008/0047836) in view of Pham et al. (US Patent Application Publication 2003/0039591), as applied to claim 1, above, and in further view of Junger et al. (US Patent Application Publication 2010/0015697).
Regarding claim 2, Strand et al. discloses a plurality of chambers (21) (para. 39) wherein each chamber is in fluid communication with a microchannel (para. 31-34) (Figs. 1-2) and therefore each chamber is understood to necessarily comprise an inlet port to allow such communication. 
As to the limitation of wherein two of more of the chambers are culture chambers, each culture chamber configured to contain a volume of culture media and cells, this limitation is a recitation of intended use of the chambers and has therefore been given appropriate patentable weight. Strand et al. discloses wherein the chambers (21) may be used as fluid reservoirs (para. 44), wherein the assembly is used to process cells or organelles (para. 47-52), and wherein multiple chambers may perform any number of operative activities (para. 44). Two or more of the chambers disclosed by Strand et al. would be fully capable of functioning as culture chambers configured to contain a volume of culture media and cells, as a user could use a mixture of culture media and cells as the material contained by two or more of the chambers acting as fluid reservoirs. Therefore, Strand et al. fully meets the limitation of two or more culture chambers each configured to contain a volume of culture media and cells.
Strand et al. does not expressly teach each culture chamber comprising an outlet port.

Strand et al. is silent as to each of the inlet and outlet ports being configured to allow the flow of media between the culture chambers while preventing movement of the cells between the culture chambers.
Junger et al. discloses a device comprising a plate having defined therein a chamber (20) in fluid communication with duct (18) (para. 40-42) (Figs. 1-4, sheet 1 of 4). Junger et al. discloses wherein the duct is dimensioned to allow the flow of media from the chamber while preventing movement of cells from the chamber (para. 15-16, 40-42).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify each of the inlet and outlet ports disclosed by Strand et al. to be configured to allow the flow of media between the culture chambers while preventing movement of cells (e.g., by selection of dimensions of the ports), as taught by Junger et al., in order to fix cells within the chambers for experimental purposes while allowing media to flow therethrough for maintenance of the cells. 

 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. (US Patent Application Publication 2008/0047836) in view of Pham et al. (US Patent Application Publication .
Regarding claim 5, Strand et al. discloses the first plate and the second plate to form the enclosed volume, as set forth above. Strand et al. further discloses an additional plate (lower plate 30) to form a housing to enclose the first plate (para. 39) (Fig. 2).
Strand et al. is silent as to the first plate comprising exterior walls extending away a base of the first plate such that the exterior walls engage with the second plate to form the enclosed volume.
Sloane et al. discloses cell culture device comprising a first plate (14) comprising chambers and channels for cell culture defined therein and a second plate (12) engaging the first plate to form an enclosed volume therebetween (para. 70-75) (Figs. 1-4, sheets 1-3 of 16). Sloane et al. discloses wherein the first plate comprises exterior walls extending away from a base of the first plate such that the exterior walls engage with the second plate to form the enclosed volume (para. 70-76) (Figs. 1-4)
It would have been to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention disclosed by Strand et al. such that the first plate comprises exterior wall extending away from a base such that the exterior walls engage with the second plate to form the enclosed volume (e.g, by modifying the first plate disclosed by Strand et al. and replacing the housing with a second cover plate as taught by Sloane et al.), based upon the teachings of Sloane et al., as such a modification would yield a simplified design protecting components of the first plate from an outside environment. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. (US Patent Application Publication 2008/0047836) in view of Pham et al. (US Patent Application Publication 2003/0039591), as applied to claim 10, above, and in further view of Govyadinov et al. (US Patent Application Publication 2018/0272340).

Strand et al. is silent as to the at least one pump facilitating unidirectional flow.
Govyadinov et al. discloses that it was known in the art to provide a unidirectional pump in the microfluidic channel of a cell culture platform (para. 24, 39, 48).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the at least one pump disclosed by Strand et al. to facilitate unidirectional flow, based on the teachings of Govyadinov et al., in order to prevent backflow and contamination within the assembly. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. (US Patent Application Publication 2008/0047836) in view of Pham et al. (US Patent Application Publication 2003/0039591), as applied to claim 1, above, and in further view of Syed et al. (US Patent Application Publication 2007/0092958).
Regarding claim 12, Strand et al. discloses a microprocessor (reads on a microcontroller) for controlling various processing operations of the assembly (para. 59) and further discloses wherein the at least one pump actuates flow of media through the plurality of chambers and the plurality of channels (para. 53). 
Strand et al. does not expressly teach the microprocessor being electronically linked to the at least one pump and controlling the flow of media through the plurality of chambers, the plurality of channels, and the at least one pump.
Syed et al. discloses a device comprising a plate including a cell culture area and a microcontroller configured to control an integrated pump (i.e., the microcontroller is necessarily electronically linked to the pump to perform the control) (para.  42-43, 52-53, 59) (Fig. 2, sheet 2 of 6).

Regarding claim 13, Strand et al. in view of Syed et al. teaches the microcontroller, as set forth above, wherein the microcontroller is connected to a battery power source (see para. 65 of Syed et al.). 
Regarding claim 14, Strand et al. in view of Syed et al. teaches the battery, as set forth above.
The prior art combination is silent as to the battery being enclosed within the enclosed volume.
However, it has been held that the rearrangement of parts of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art to arrange the battery to be enclosed within the enclosed volume in order to arrive at a more compact assembly. 
Regarding claim 15, Strand et al. in view of Syed et al. teaches the power, as set forth above, wherein the power source is located externally to the enclosed volume (see para. 65 of Syed et al.). 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. (US Patent Application Publication 2008/0047836) in view of Pham et al. (US Patent Application Publication 2003/0039591), as applied to claim 1, above, and in further view of Breinlinger et al. (US Patent Application Publication 2016/0340632).
Regarding claim 16, Strand et al. discloses the second plate for engaging with the first plate to form an enclosed volume, as set forth above. The second plate (top plate 30) covers the first plate (Fig. 2).

Breinlinger et al. discloses a cover plate (1110a) for enclosing a microfluidic culture plate (Abstract, para. 127-130) (Fig. 8, sheet 11 of 16), the cover plate comprising an opening (window 1104) allowing visual access (e.g., for imaging) of the enclosed volume when the cover plate is engaged with the microfluidic culture plate (para. 127-130). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the second plate disclosed by Strand et al. to comprise an opening to allow visual access to the enclosed volume when the first plate is engaged with the second plate, as taught by Breinlinger et al., to allow a user to visualize material contained within the enclosed volume during operation of the assembly. 
Regarding claim 17, Strand et al. discloses the second plate for engaging with the first plate to form an enclosed volume, as set forth above. The second plate (top plate 30) covers the first plate (Fig. 2).
Strand et al. is silent as to one of the first or second plates comprising one or more transparent portions to provide visual access to one or more of the plurality of chambers. 
Breinlinger et al. discloses a cover plate (1110a) for enclosing a microfluidic culture plate (Abstract, para. 127-130) (Fig. 8, sheet 11 of 16), the cover plate comprising a transparent portion (window 1104) providing visual access (e.g., for imaging) of components of the microfluidic culture plate when the cover plate is engaged with the microfluidic culture plate (para. 127-130). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the second plate disclosed by Strand et al. to comprise a transparent portion to provide visual access to one or more of the plurality of chambers, based on the 
Regarding claim 18, Strand et al. in view of Breinlinger et al. teaches the transparent portion providing visual access, as set forth above, wherein the transparent portion would be fully capable of allowing quantitative or qualitative assessment of contents of the one or more plurality of chambers (as a user could assess any quantitative or qualitative parameter viewable through the transparent portion).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. (US Patent Application Publication 2008/0047836) in view of Pham et al. (US Patent Application Publication 2003/0039591), as applied to claim 1, above, and in further view of Cobb (US Patent Application Publication 2014/0315325).
Regarding claim 19, Strand et al. discloses the plurality of chambers wherein chambers are configured to test, analyze, or otherwise treat fluid therein and wherein chambers are removable (para. 43-44).
Strand et al. is silent as to wherein at least two of the plurality of chambers are fabricated as a one-piece unit.
Cobb discloses that it was known in the art to fabricate at least two reaction vessels for a biochemical process as a one-piece unit (para. 55) (Figs. 1-4, sheets 1-3 of 4). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to at least two of the chambers disclosed by Strand et al. to be fabricated as a one-piece unit, as Cobb discloses that such a fabrication was known in the art, and the skilled artisan would have recognized that such a modification would allow multiple chambers to be easily introduced/removed at the same time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cuiffi (US Patent Application Publication 2014/0212964) is directed to a tissue culture platform comprising coupleable chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799